Affirmed as Modified; Opinion Filed January 14, 2013.




                                                                  In The
                                              them here. Because all dispositive issues are settled in law, we issue this memorandum opinion.

TEX. R. APP. P. 47.2(a), 47.4. We modify the trial court's judgment and affirm the judgment as

modified.

          In his first issue, Dipple argues the trial court erred by denying his motion to suppress

incriminating email messages that the State used at trial. We review the trial court's denial of

Dipple's motion to suppress for an abuse of discretion, see Martinez v. State, 348 S.W.3d 919, 922

(Tex. Crim. App. 2011), giving the trial judge's factual findings "almost total deference" and

viewing the evidence in the light most favorable to the trial judge's ruling, see State v. Woodard, 341
S.W.3d 404, 410 {Tex. Crim. App. 2011). We review the trial court's legal conclusion de novo

unless the trial court's findings offact (which must be supported by the record) are dispositive of the

legal ruling. See State v. Kelly, 204 S.W.3d 808,818 (Tex. Crim. App. 2006).

          Dipple moved to suppress the email messages on the ground that his girlfriend who gave the

emails to the police committed an offense, breach of computer security, by accessing his email

without authorization2 and, therefore, the State was prohibited from using the messages. See TEX.

CODECRii\1. PROC. art. 38.23 (West 2005). Because Dipple challenged the admissibility of the email

messages under article 38.23(a), Dipple bears the burden to establish his girlfriend illegally obtained

the evidence. See Mayfeild v. State, 124 S.W.3d 377, 378 (Tex. App.-Dallas 2003, pet. ref d).

          Dipple was the only witness who testified at the hearing on his motion to suppress. After

considering Dipple's testimony and the arguments presented by counsel for Dipple and the State, the

trial court made the following findings of fact.

          Dipple and Stephanie Blanchard, his girlfriend, lived together and had a child together.



   2Penal code section 33.02(a} states: UA person commits an offense if the person knowingly accesses a computer, computer network, or
computer system without the effective consent of the owner." TEx. PENAL CODE ANN. § 33.02(a} (West Supp. 2012}.




                                                                   -2-
Dipple and Blanchard shared a computer, which Dipple rented for Blanchard in her name. He had

password-protected email accounts with Yahoo! and Plentyoffish and those accounts had the same

password. The trial judge stated: "As part of their relationship, they apparently had a discussion

where Ms. Blanchard said that she would have to have access to the email messages to make the

relationship work to develop trust and he allowed - - Mr. Dipple allowed her to know the password

and view the email messages and expressed that he had nothing to hide."3 Therefore, Blanchard had

Dipple's "effective consent" to access the computer.

           After reviewing the transcript from the hearing, we conclude the trial court's findings of fact

are supported by evidence.

           Dipple argues Blanchard did not have his consent to access his email accounts. To support

this argument, Dipple points to his testimony from the suppression hearing-testimony the trial court

did not include in its findings-that Blanchard was not allowed "general access to [his] email

messages, no one other than himself had "unlimited access" to his accounts, and Blanchard was only

permitted to view the email messages if he was sitting next to her. While Dipple's testimony that

Blanchard did not have unlimited or general access to his accounts might support his argument that

the email messages should be suppressed, the trial judge was the sole trier of fact and judge of

Dipple's credibility and the weight to be given to his testimony at the hearing on the motion to

suppress. See Wiede v. State, 214 S.W.3d 17,24-25 (Tex. Crim. App. 2007). The trial judge was




    3
      Dipple testified: "we were together and [Blanchard) was basing our relationship on whether she could see the emails or not. And she goes,
'To make this work- -I want to make this relationship work bull don'llruSI you.'" Additionally, when the trial judge questioned Dipple,
Dipple testified:
           TilE COURT:             Okay. So did you give her your password, or would you just enter the password and let her look at
                                   them or both?
            A.         She was silting next to me and I entered the password.
           TilE COURT:             So she knew what your password was?
            A.         Yes, sir. I had nothing to hide, sir.
           TilE COURT:             Okay.
            B.         As far as I knew.




                                                                    -3-
entitled to disregard this testimony in Dipple's favor.

        Dipple has not carried his burden to show the email messages were wrongfully obtained. His

testimony-which the trial court did not credit-that Blanchard did not have unlimited or general

access to his accounts is not sufficient. Rather, the evidence shows Dipple gave Blanchard access

to his accounts in exchange for her agreement to continue their relationship and because he "had

nothing to hide." Because the trial court's conclusion that Blanchard had Dipple's effective consent

to access his accounts is supported by the record, the trial court did not err by denying Dipple's

motion to suppress. We overrule Dipple's first issue.

       Each party seeks to modify the judgment. In his third issue, Dipple asserts the trial court

erred by taxing Dipple's attorney's fees against Dipple as court costs because Dipple was found

indigent and the record does not show his financial status changed. See TEX. CODE CRIM. PROC. art.

26.04(p), 26.05(g). The State agrees-and we sustain Dipple's third issue. Likewise, the State asserts

the judgment should be modified to reflect the trial judge was the Honorable Keith Dean rather than

the Honorable John Roach, Jr. At oral argument, Dipple's counsel conceded this point. We sustain

the State's sole cross-issue.

        Having resolved Dipple's two issues and the State's single issue, we modify the trial court's

judgment to delete Dipple's obligation to pay court costs in the amount of$161.00 and to reflect the

Honorable Keith Dean was the trial judge. As modified, the trial court's judgment is affirmed.




Do Not Publish
TEX. R. APP. P. 47
120114F.U05
                                 Qinurt nf .Appeals
                       lf.iftq1llistrict of W.exas at Sallas

                                      JUDGMENT
ERNEST WILLIAM DIPPLE, JR.,                             Appeal from the 296th District Court of
Appellant                                               Collin County, Texas. {Tr.Ct.No. Cause No.
                                                        429-81809-10).
No. 05-12-00114-CR           V.                         Opinion delivered by Justice Moseley,
                                                        Justices Francis and Lang participating.
THE STATE OF TEXAS, Appellee

        Based on the Court's opinion of this date, the judgment of the trial court is MODIFIED
to reflect that the Honorable Keith Dean was the presiding judge. The judgement is further
MODIFIED to delete appellant Emes_t William Dipple, Jr.'s obligation to pay $161.00 in court
costs.

       As modified, the judgment is AFFIRMED .
                                         . ..   .   \




Judgment entered January 14, 2013.